Citation Nr: 0103167	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  00-01 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a pleural cavity injury, residuals of a gunshot wound.

2.  Entitlement to an evaluation in excess of 20 percent for 
an injury of the right chest with muscle damage (Group II), 
residuals of a gunshot wound.

3.  Entitlement to an evaluation in excess of 20 percent for 
an injury of the left forearm and hand with muscle damage 
(Group VIII).

4.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

The current appeal arose from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The RO granted entitlement to an 
increased evaluation of 30 percent for a pleural cavity 
injury, gunshot wound; and denied entitlement to an 
evaluation in excess of 20 percent for residuals of a gunshot 
wound of the right chest with muscle damage (Group II), an 
evaluation in excess of 20 percent for a gunshot wound of the 
left forearm and hand with muscle damage (Group VIII), and a 
TDIU.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection has been granted for a pleural cavity 
injury, residual of a gunshot wound, evaluated as 30 percent 
disabling; an injury to the right chest with muscle damage 
(Group II), residual of a gunshot wound, rated as 20 percent 
disabling; an injury to the left forearm and hand with muscle 
damage (Group VIII), evaluated as 20 percent disabling; and a 
scar on the left forearm, residual of a gunshot wound, rated 
as noncompensable.  The combined schedular evaluation is 60 
percent.

While a substantial quantity of medical treatment reports has 
been associated with the claims file, and the veteran has 
been afforded two examinations by VA, there is no evidence of 
a competent medical opinion addressing whether the veteran 
has been rendered unemployable due to his service-connected 
disabilities.  Contemporaneous, comprehensive VA 
examination(s) of the veteran with such a competent medical 
opinion would materially assist in the adjudication of his 
appeal.

The veteran reports that he is currently employed, although 
on a limited basis.  Official documentation as to the 
specific nature of his duties, time and compensation involved 
would shed considerable light on the nature and extent of his 
claimed unemployability due to his service-connected 
disabilities.

The possibility exists that the veteran may have applied for 
and been awarded benefits from the Social Security 
Administration (SSA).  The Court has held that the medical 
records utilized by the SSA in awarding disability benefits 
should be the subject of review by VA in determining a 
veteran's eligibility to receive total disability benefits 
based on inability to work.  Massors v. Derwinski, 2 Vet. 
App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L., 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart(a), 
114 Stat. 2096 (2000).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
who may possess additional records 
referable to treatment of his service-
connected disabilities, and any medical 
opinions expressed as to his ability to 
work.

After obtaining any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should contact the veteran and 
ascertain whether he is still employed on 
a limited basis as previously reported, 
and if so, obtain from his employer 
official documentation as to his duties, 
hours worked, and compensation received.  
All information obtained should be 
associated with the claims file.

3.  If it is determined that the veteran 
is in receipt of Social Security 
disability benefits, the RO should obtain 
from the SSA the records pertinent to his 
claim as well as the records relied upon 
concerning that claim.  

If records pertaining to such claim and 
medical evidence utilized n processing 
such claim are not available, that fact 
should be entered in the claims file.

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

5.  After the aforementioned documents 
have been obtained, the RO should arrange 
for a VA Social and Industrial Survey 
interview with the veteran.  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the interviewer prior and pursuant to 
the interview of the veteran, and the 
report should be annotated in this 
regard.  

The interviewer should comment on the 
degree of social and industrial 
impairment which the veteran experiences 
as the result of all of his disabilities.  
The interviewer should provide an opinion 
as to the impact of social and industrial 
impairment on employability resulting 
solely from service-connected 
disabilities.  

6.  The RO should arrange for VA special 
orthopedic and respiratory examinations 
of the veteran by an orthopedic surgeon 
and specialist in pulmonary diseases, 
including on a fee basis if necessary, to 
ascertain the current nature and extent 
of severity of his service-connected 
gunshot wound residuals encompassing a 
pleural cavity injury, right chest, and 
left forearm and hand.  

The claims file and separate copies of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The orthopedic examiner, who should be 
provided with the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, is 
requested to record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion in degrees, 
and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected left forearm 
and hand disabilities in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.

In particular, the orthopedic examiner 
should discuss whether such disabilities 
cause weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

The examiners must be requested to 
express an opinion as to the impact of 
the service-connected disabilities on the 
veteran's ability to obtain and retain 
substantially gainful employment.  


The examiners must express an opinion as 
to whether the service-connected 
disabilities have rendered the veteran 
unable to work or unemployable for VA 
compensation purposes.  In doing so, the 
examiners should distinguish the impact 
of the veteran's service-connected 
disabilities on employment from the 
impact of his nonservice-connected 
disabilities on employment.  If unable to 
do so, the examiners should so state.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed,  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA 
Fast Letter 00-87 (November 17, 2000); 
Stegall, supra.

8.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to increased 
evaluations for the service-connected 
gunshot wound residuals of the right 
chest, pleural cavity, and left forearm 
and hand, and a TDIU.  In this regard, 
the RO should document its consideration 
of the applicability of the criteria 
under 38 C.F.R. §§ 3.321(b)(1), 3.340, 
3.341, 4.16, 4.40, 4.45, 4.59 (2000) as 
warranted.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to his claim.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


